 



Exhibit 10.3
EAGLE MATERIALS INC.
INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     This restricted stock unit agreement (the “Restricted Stock Unit Agreement”
or “Agreement”) entered into between Eagle Materials Inc., a Delaware
corporation (the “Company”), and
                                                             (the “Grantee”), an
employee of the Company or its Affiliates, with respect to a right (the “Award”)
of                      restricted stock units (“Restricted Stock Units”)
representing shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), granted to the Grantee under the Eagle Materials Inc.
Incentive Plan as amended (the “Plan”) on May 9, 2006 (the “Award Date”), such
number of units subject to adjustment as provided in the Plan, and further
subject to the following terms and conditions:
     1. Relationship to Plan.
     This Award is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Company’s Compensation Committee (“Committee”) and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For the purposes of this
Restricted Stock Unit Agreement:
          (a) “Disability” shall have the meaning assigned to such term under
the Plan, however, in the case of a Director, for purposes of the Agreement,
Disability shall be determined by the Committee.
          (b) “Vesting Date” means for March 31, 2007.
          (c) “Vesting Period” means the period commencing on the Award Date
April 1, 2006 and ending on March 31, 2007.
     2. Vesting and Payment.
          (a) Operational Excellence Vesting Schedule.                     
Restricted Stock Units of the Award (the “Operational Excellence RSUs”) shall
vest on the Vesting Date based on the number of points achieved at the end of
Fiscal Year 2007 based on the Fiscal Year 2007 Operational Excellence Goals (as
described in Exhibit A to this Agreement) in accordance with the following
schedule:

          Percentage of Operational Points Achieved   Excellence RSUs Vested
100
  100%
94
  90%
88
  80%
82
  70%
76
  60%
70
  50%
64
  40%
58
  30%
52
  20%
46
  10%
40
  0%

 



--------------------------------------------------------------------------------



 



     The determination of the number of points achieved shall be made and
approved by the Committee. The Committee shall have the sole authority to
determine the number of points achieved for purposes of this schedule, and its
determination shall be final, conclusive and binding on all parties. The exact
vesting percentage attained from the schedule shall be calculated based on
straight-line interpolation between the percentages shown in the schedule with
fractional percentages rounded to the nearest tenth of one percent. At the end
of the Vesting Period, if any Operational Excellence RSUs remain unvested, such
Operational Excellence RSUs shall be forfeited.
     The Grantee must be in continuous employment with the Company or any of its
Affiliates or serve as a Director from the Award Date through the Vesting Date
in order for the Operational Excellence RSUs to vest as provided in this
Section 2(b).
          (b) Strategic Execution Vesting Schedule.                     
Restricted Stock Units of the Award (the “Strategic Execution RSUs”) shall vest
on the Vesting Date based on the number of points achieved at the end of Fiscal
Year 2007 based on the Fiscal Year 2007 Strategic Execution Goals (as described
in Exhibit B to this Agreement) in accordance with the following schedule:

          Percentage of Operational Points Achieved   Excellence RSUs Vested
100
  100%
94
  90%
88
  80%
82
  70%
76
  60%
70
  50%
64
  40%
58
  30%
52
  20%
46
  10%
40
  0%

     The determination of the number of points achieved shall be made and
approved by the Committee. The Committee shall have the sole authority to
determine the number of points achieved for purposes of this schedule, and its
determination shall be final, conclusive and binding on all parties. The exact
vesting percentage attained from the schedule shall be calculated based on
straight-line interpolation between the percentages shown in the schedule with
fractional percentages rounded to the nearest tenth of one percent. At the end
of the Vesting Period, if any Strategic Execution RSUs remain unvested, such
Strategic Execution RSUs shall be forfeited.
     The Grantee must be in continuous employment with the Company or any of its
Affiliates or serve as a Director from the Award Date through the Vesting Date
in order for the Strategic Execution RSUs to vest as provided in this
Section 2(a).
          (c) Payment. One-third of the Restricted Stock Units that vest in
accordance with the provisions of Section 2(a) or 2(b) shall become payable as
soon as administratively practicable following the applicable Vesting Date. The
remaining two-thirds shall become payable one-third on the first anniversary of
such Vesting Date and one-third on the second anniversary of such Vesting Date.

-2-



--------------------------------------------------------------------------------



 



     The Grantee must be in continuous employment with the Company or any of its
Affiliates or serve as a Director from the Award Date through the date the
portion of the Award would otherwise become payable absent any deferral election
in order for the portion of the Award to become payable with respect to
additional Restricted Stock Units, otherwise such portion of the Award shall be
forfeited. Notwithstanding the foregoing, if the Grantee’s employment and
service as a Director terminates by reason of death or Disability, the
Restricted Stock Units (including Dividend Equivalent Payments under Section 4
hereof) shall be payable as though he had continued in employment and service as
Director, as applicable, through the date the amounts would otherwise be paid
under this Section 2(c) absent any deferral election.
          (d) Calculations. Calculations of points achieved under the
Operational Excellence Goals and the Strategic Execution Goals shall be made and
approved by the Committee. The Committee shall have the sole authority to
approve the calculations for purposes of the vesting schedules, and its approval
of such calculations shall be final, conclusive, and binding on all parties.
          (e) Change in Control. This Award shall become fully vested and
payable without regard to the limitations set forth in subparagraph (a), (b) or
(c) above, provided that the Grantee has been in continuous employment with the
Company or any of its Affiliates or served as a Director since the Award Date,
upon the occurrence of a Change in Control (as defined in Exhibit C to this
Agreement), and fully payable (without regard to the limitations set forth in
subparagraph (c) above or any elections made pursuant to Section 5 below) upon a
Change in Control with respect to any Restricted Stock Units which have not been
theretofore forfeited, unless either (i) the Committee determines that the terms
of the transaction giving rise to the Change in Control provide that the Award
is to be replaced within a reasonable time after the Change in Control with an
award of equivalent value of shares of the surviving parent corporation or
(ii) the Award is to be settled in cash in accordance with the last sentence of
this subparagraph (f). Upon a Change in Control, pursuant to Section 16 of the
Plan, the Company may, in its discretion, settle the Award by a cash payment
that the Committee shall determine in its sole discretion is equal to the fair
market value of the Award on the date of such event.
     3. Forfeiture of Award.
     Except as provided in any other agreement between the Grantee and the
Company, if the Grantee’s employment and service as Director terminates for
reasons other than death or Disability, all unvested and vested (but not yet
payable) Restricted Stock Units, and all Dividend Equivalent Amounts (as defined
in Section 4) attributable thereto, as of the termination date shall be
forfeited. In the event Grantee’s employment and service as Director terminates
by reason of death or Disability, vested Restricted Stock Units and the Dividend
Equivalent Amounts attributable thereto shall not be forfeited, but shall be
payable in accordance with Section 2(c) of this Agreement.
     4. Dividend Equivalent Payments.
     During the period of time between the Award Date and the earlier of the
date the Restricted Stock Units are paid or settled, the Restricted Stock Units
will be evidenced by book entry registration. As of each date that dividends are
paid with respect to Common Stock after the end of the applicable Vesting
Period, the Grantee shall have a number of additional Restricted Stock Units
credited to his or her account with respect to such dividends. The additional
Restricted Stock Units credited with respect to such dividends shall be equal
to: (i) the amount of the dividend paid per share of Common Stock as of such
dividend payment date multiplied by the number of vested Restricted Stock Units
credited to the Grantee’s account immediately prior to such dividend payment
date; divided by (ii) the Fair Market Value of the Common Stock on such dividend
payment date.

-3-



--------------------------------------------------------------------------------



 



     5. Timing and Form of Payment.
     The Grantee may elect on or before September 30, 2006 to receive the
payment of Common Stock under the Restricted Stock Units at a time permitted in
and pursuant to an election form, subject to such terms and conditions set forth
in such form, as prescribed by the Committee (“Election Form”). The Grantee may
timely elect to further defer receipt of the Award in such time and manner, if
any, as prescribed by the Committee in its sole and absolute discretion.
     Notwithstanding anything herein to the contrary including the Grantee’s
election pursuant to the Election Form, the Company reserves the right to pay
the value of the vested Restricted Stock Units, to the extent not yet paid, to
the Grantee in the form of shares of Common Stock or an equivalent cash payment
at any time following vesting of the Award.
     6. Delivery of Shares.
          The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulations of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulations or agreement.
     7. Notices.
     Notice or other communication to the Company with respect to this Award
must be made in the following manner, using such forms as the Company may from
time to time provide:
          (a) by electronic means as designated by the Committee;
          (b) by registered or certified United States mail, postage prepaid, to
Eagle Materials Inc., Attention: Secretary, 3811 Turtle Creek Blvd, Suite 1100,
Dallas, Texas 75219; or
          (c) by hand delivery or otherwise to Eagle Materials Inc., Attention:
Secretary, 3811 Turtle Creek Blvd, Suite 1100, Dallas, Texas 75219.
     Notwithstanding the foregoing, in the event that the address of the Company
is changed, any such notice shall instead be made pursuant to the foregoing
provisions at the Company’s current address.
     Any notices provided for in this Restricted Stock Unit Agreement or in the
Plan shall be given in writing or by such electronic means, as permitted by the
Committee, and shall be deemed effectively delivered or given upon receipt or,
in the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.
     8. Assignment of Award.
     Except as otherwise permitted by the Committee, the Grantee’s rights under
the Plan and this Restricted Stock Unit Agreement are personal; no assignment or
transfer of the Grantee’s rights under and interest in this Award may be made by
the Grantee other than by will, by beneficiary designation, by

-4-



--------------------------------------------------------------------------------



 



the laws of descent and distribution or by a qualified domestic relations order;
and this Award is payable only to the Grantee during his lifetime except as
otherwise expressly provided in this Agreement.
     After the death of the Grantee, payment of the Award shall be permitted
only to the Grantee’s designated beneficiary or, in the absence of a designated
beneficiary, the Grantee’s executor or the personal representative of the
Grantee’s estate (or by his assignee, in the event of a permitted assignment) to
the extent that the Award was payable on the date of the Grantee’s death.
     9. Stock Certificates.
     Certificates representing the Common Stock issued pursuant to the Award
will bear all legends required by law and necessary or advisable to effectuate
the provisions of the Plan and this Award. The Company may place a “stop
transfer” order against shares of the Common Stock issued pursuant to this Award
until all restrictions and conditions set forth in the Plan or this Agreement
and in the legends referred to in this Section 9 have been complied with.
     10. Withholding.
     No certificates representing shares of Common Stock awarded hereunder shall
be delivered to or in respect of a Grantee unless the amount of all federal,
state and other governmental withholding tax requirements imposed upon the
Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes which it determines is required in connection with this Award. The Grantee
may pay all or any portion of the taxes required to be withheld by the Company
or paid by the Grantee in connection with this Award by delivering cash, or,
with the Committee’s approval, by electing to have the Company withhold shares
of Common Stock, or by delivering previously owned shares of Common Stock,
having a Fair Market Value equal to the amount required to be withheld or paid.
The Grantee must make the foregoing election on or before the date that the
amount of tax to be withheld is determined.
     11. Shareholder Rights.
     The Grantee shall have no rights of a shareholder with respect to shares of
Common Stock subject to the Award unless and until such time as the Award has
been paid pursuant to Section 5 and shares of Common Stock have been transferred
to the Grantee.
     12. Successors and Assigns.
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Grantee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Grantee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
     13. No Employment Guaranteed.
     No provision of this Restricted Stock Unit Agreement shall confer any right
upon the Grantee to continued employment with the Company or any Affiliate.

-5-



--------------------------------------------------------------------------------



 



     14. Governing Law.
     This Restricted Stock Unit Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas.
     15. Amendment.
     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.

                                  EAGLE MATERIALS INC.    
 
                   
Date:
          By:        
 
                   
 
          Name:   Steven R. Rowley    
 
          Title:   President and CEO    

     The Grantee hereby accepts the foregoing Restricted Stock Unit Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

                 
 
          GRANTEE:    
Date:
               
 
               
 
          Grantee’s Address:    
 
          Eagle Materials Inc.    
 
          3811 Turtle Creek Blvd. #1100    
 
          Dallas, TX 75219    

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A
EAGLE MATERIALS INC.
FY 2007 OPERATIONAL EXCELLENCE GOALS
Gypsum Companies

1.   Goal relating to gypsum wallboard production.   2.   Goal relating to
wallboard product development.   3.   Goal relating to customer relationships.

Cement Companies

1.   Goals relating to annual production and sales.

Paperboard Company

1.   Goal relating to plant operations.

Concrete and Aggregates Companies

1.   Goal relating to aggregates companies operating and financial performance.
  2.   Goal relating to concrete companies operating and financial performance.

Safety – All Companies

1.   Goal relating to reportable cases.





--------------------------------------------------------------------------------



 



EXHIBIT B
EAGLE MATERIALS INC.
FY 2007 STRATEGIC EXECUTION GOALS
Wallboard Companies

1.   Goal regarding scheduling and budget of strategic project.   2.   Goal
regarding logistic plan.   3.   Goal regarding future expansion opportunities.

Cement Companies

1.   Goal regarding scheduling and budget of strategic projects.   2.   Goal
regarding completion of analysis for certain projects.   3.   Goal regarding
future expansion opportunities.

Paperboard Company

1.   Goal regarding product differentiation.

Concrete and Aggregate Companies

1.   Goal regarding scheduling and budget of strategic project.   2.   Goal
regarding expansion project analysis.

General

1.   Goal relating to strategic expansion opportunities.





--------------------------------------------------------------------------------



 



EXHIBIT C
Change in Control
     For the purpose of this Agreement, a “Change of Control” shall mean the
occurrence of any of the following events:
     (a) The acquisition by any Person of beneficial ownership of securities of
the Company (including any such acquisition of beneficial ownership deemed to
have occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or
(ii) 40% or more of the total number of outstanding shares of all classes of
Company Common Stock, unless such acquisition is made (a) directly from the
Company in a transaction approved by a majority of the members of the Incumbent
Board or (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;
     (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;
     (c) The consummation of a Business Combination, unless, immediately
following such Business Combination, (i) more than 50% of both the total number
of then outstanding shares of common stock of the parent corporation resulting
from such Business Combination and the combined voting power of the then
outstanding voting securities of such parent corporation entitled to vote
generally in the election of directors will be (or is) then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners, respectively, of the outstanding shares of Company Common
Stock immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or
     (d) Approval by the Board and the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) a Major Asset
Disposition (or, if there is no such approval by shareholders, consummation of
such Major Asset Disposition) unless,

-1-



--------------------------------------------------------------------------------



 



immediately following such Major Asset Disposition, (A) Persons that were
beneficial owners of the outstanding shares of Company Common Stock immediately
prior to such Major Asset Disposition beneficially own, directly or indirectly,
more than 50% of the total number of then outstanding shares of common stock and
the combined voting power of the then outstanding shares of voting stock of the
Company (if it continues to exist) and of the Acquiring Entity in substantially
the same proportions as their ownership immediately prior to such Major Asset
Disposition of the outstanding shares of Company Common Stock; (B) no Person
(other than any employee benefit plan (or related trust) of the Company or such
entity) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock or the combined voting power of the then
outstanding voting securities of the Company (if it continues to exist) and of
the Acquiring Entity entitled to vote generally in the election of directors and
(C) at least a majority of the members of the Board of the Company (if it
continues to exist) and of the Acquiring Entity were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such Major Asset Disposition.
For purposes of the foregoing,

  (i)   the term “Person” means an individual, entity or group;     (ii)   the
term “group” is used as it is defined for purposes of Section 13(d)(3) of the
Exchange Act;     (iii)   the terms “beneficial owner”, “beneficial ownership”
and “beneficially own” are used as defined for purposes of Rule 13d-3 under the
Exchange Act;     (iv)   the term “Business Combination” means (x) a merger,
consolidation or share exchange involving the Company or its stock or (y) an
acquisition by the Company, directly or through one or more subsidiaries, of
another entity or its stock or assets;     (v)   the term “Company Common Stock”
shall mean the Common Stock, par value $.01 per share, of the Company;     (vi)
  the term “Exchange Act” means the Securities Exchange Act of 1934, as amended.
    (vii)   the phrase “parent corporation resulting from a Business
Combination” means the Company if its stock is not acquired or converted in the
Business Combination and otherwise means the entity which as a result of such
Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries;     (viii)
  the term “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of 50% or more of the assets of
the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company shall be based on fair market
value, as determined by a majority of the members of the Incumbent Board;    
(ix)   the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the

-2-



--------------------------------------------------------------------------------



 



      entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and

  (x)   the phrase “substantially the same proportions,” when used with
reference to ownership interests in the parent corporation resulting from a
Business Combination or in an Acquiring Entity, means substantially in
proportion to the number of shares of Company Common Stock beneficially owned by
the applicable Persons immediately prior to the Business Combination or Major
Asset Disposition, but is not to be construed in such a manner as to require
that the same ratio or number of shares of such parent corporation or Acquiring
Entity be issued, paid or delivered in exchange for or in respect of the shares
of each class of Company Common Stock.

-3-